UNITED STATES OF AMERICA BEFORE THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM WASHINGTON, D.C. NEW JERSEY DEPARTMENT OF BANKING AND INSURANCE TRENTON, NEW JERSEY Written Agreement by and among Docket Nos. 09-095-WA/RB-HC 09-095-WA/RB-SM STERLING BANKS, INC. Mount Laurel, New Jersey STERLING BANK Mount Laurel, New Jersey FEDERAL RESERVE BANK OF PHILADEPHIA Philadelphia, Pennsylvania and NEW JERSEY DEPARTMENT OF BANKING AND INSURANCE Trenton, New Jersey WHEREAS, in recognition of their common goal to maintain the financial soundness of Sterling Banks, Inc., Mount Laurel, New Jersey ("Sterling"), a registered bank holding company, and its subsidiary bank, Sterling Bank, Mount Laurel, New Jersey (the "Bank"), a state chartered bank that is a member of the Federal Reserve System, Sterling, the Bank, the Federal Reserve Bank of Philadelphia (the "Reserve Bank"), and the New Jersey Department of Banking and Insurance (the "Department") have mutually agreed to enter into this Written Agreement (the "Agreement"); and WHEREAS, on July 28, 2009, Sterling's and the Bank's boards of directors, at duly constituted meetings, adopted resolutions authorizing and directing Robert H. King andto consent to this Agreement on behalf of Sterling and the Bank, respectively, and consenting to compliance with each and every applicable provision of this Agreement by Sterling, the Bank, and their institution-affiliated parties, as defined in sections 3(u) and 8(b)(3) of the Federal Deposit Insurance Act, as amended (the "FDI Act") (12 U.S.C. §§ 1813(u) and 1818(b)(3)). NOW, THEREFORE, Sterling, the Bank, the Reserve Bank, and the Department agree as follows: Board Oversight 1.Within 60 days of this Agreement, the Bank's board of directors shall submit to the Reserve Bank and the Department a written plan to strengthen board oversight of the management and operations of the Bank. The plan shall, at a minimum, address, consider, and include: (a)The actions that the board of directors will take to improve the Bank's condition and maintain effective control over, and supervision of, the Bank's major operations and activities, including but not limited to, credit risk management, credit administration, processes to mitigate risks associated with credit concentrations, capital, and earnings; (b)the development of a management succession program to promote the retention and continuity of capable management; and (c)a description of the information and reports that will be regularly reviewed by the board of directors in its oversight of the operations and management of the Bank, including information on the Bank's adversely classified assets, concentrations of credit, allowance for loan and lease losses ("ALLL"), capital, earnings, and liquidity. 2 Management and Staffing Review 2.(a)Within 30 days of this Agreement, the Bank's board of directors shall retain an independent consultant acceptable to the Reserve Bank and the Department to conduct a review of the qualifications and performance of all of the Bank's senior executive officers and the staffing needs of the Bank (the "Management Review"), and to prepare a written report of findings and recommendations (the "Report"). The primary purpose of the Management Review shall be to aid in the development of a suitable management structure that is adequately staffed by qualified and trained personnel. The Bank shall submit an engagement letter to the Reserve Bank and the Department as part of the approval of the independent consultant.
